     Case 2:21-cv-11695-DPH-APP ECF No. 1, PageID.1 Filed 07/21/21 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


PATRICK MYERS,

              Plaintiff,                     Case No.
                                             Honorable
v.

AMERICAN TIRE DISTRIBUTORS, INC.,

              Defendant.


Stephen M. Lovell (P80921)
Ernst Charara & Lovell, PLC
Counsel for Plaintiff
645 Griswold Street, Suite 4100
Detroit, Michigan 48226
(313) 965-5555
(313) 965-5556 – Fax
Stephen@ecllawfirm.com


                       COMPLAINT AND JURY REQUEST

         Plaintiff Patrick Myers, by and through counsel Ernst Charara & Lovell,

PLC, states as follows for his complaint against the above-named Defendant:

                           JURISDICTION AND VENUE

         1.   Plaintiff Patrick Myers resides in Southfield, Michigan, within the

Eastern District of Michigan. At all relevant times, Plaintiff was an employee of

Defendant American Tire Distributors, Inc.
  Case 2:21-cv-11695-DPH-APP ECF No. 1, PageID.2 Filed 07/21/21 Page 2 of 9




      2.       Defendant American Tire Distributors, Inc. is a company incorporated

under the laws of Delaware with its headquarters in Huntersville, North Carolina.

      3.       The transactions and occurrences giving rise to this action took place

in the Eastern District of Michigan.

      4.       The amount in controversy greatly exceeds this Court’s jurisdictional

requirement.

      5.       This Court has jurisdiction pursuant to 28 U.S. Code § 1332 because

there is complete diversity between the parties.

                            FACTUAL ALLEGATIONS

      6.       Plaintiff, by reference, incorporates the preceding paragraphs as

though fully set forth herein.

      7.       Plaintiff worked as a warehouse associate for Defendant at its Novi,

Michigan location.

      8.       Plaintiff was an exceptional employee.

      9.       On April 26, 2021, Plaintiff discovered that three of his co-workers

were diagnosed with COVID-19 and that Plaintiff had worked with one of the co-

workers on the same day he tested positive.

      10.      On April 27, 2021, Plaintiff informed his supervisor, Michael Scott,

that he would be quarantining in accordance with CDC Guidelines for the safety of

himself and his family, which includes Plaintiff’s young son.


                                           2
  Case 2:21-cv-11695-DPH-APP ECF No. 1, PageID.3 Filed 07/21/21 Page 3 of 9




      11.    In a phone call on April 28, 2021, Plaintiff was informed by Michael

Scott that he needed to return to work.

      12.    During the April 28, 2021 phone call, Plaintiff informed Michael

Scott that he needed to continue to quarantine pursuant to CDC Guidelines as well

as Defendant’s own policies, which stated that an employee exposed to COVID-19

should quarantine for two weeks.

      13.    On April 30, 2021, Plaintiff received a mass text from Michael Scott

informing him and his coworkers that work the following day was mandatory.

      14.    Plaintiff again let Michael Scott know that he was quarantining.

      15.    Michael Scott then texted Plaintiff and told him that he needed to

reach out to Human Resources before returning to work.

      16.    Plaintiff immediately reached out to Nicole Washington in Human

Resources to get clarification regarding Defendant’s COVID protocols.

      17.    Plaintiff then called the Michigan Occupational and Safety Health

Administration (“MIOSHA”) and explained that he was being forced to work

outside of CDC guidelines and in unsafe conditions.

      18.    A MIOSHA representative informed Plaintiff that he should continue

to quarantine and told him to file a formal complaint, which he did.




                                          3
  Case 2:21-cv-11695-DPH-APP ECF No. 1, PageID.4 Filed 07/21/21 Page 4 of 9




      19.     Plaintiff then informed Defendant that he had complained to

MIOSHA regarding Defendant’s unsafe business practices, unsafe conditions, and

not following COVID protocol.

      20.     On May 3, 2021, Plaintiff was informed by Michael Scott that he was

terminated.

      21.     As a result of Defendant’s actions Plaintiff has suffered, and will

continue to suffer, including but not limited to the following:

                    a.    Stress;
                    b.    Humiliation;
                    c.    Non-economic damages;
                    d.    Economic damages;
                    e.    Wage loss;
                    f.    Attorney fees and costs;
                    g.    All other injuries to         be   discovered
                          throughout discovery.

                                 COUNT I
  Violation of Michigan Whistleblowers' Protection Act MCL 15.361 et seq.,

      22.     Plaintiff, by reference, incorporates the preceding paragraphs of his

Complaint as though fully set forth herein.

      23.     Plaintiff is an employee and Defendant is an employer within the

meaning of the Act.

      24.     An employer shall not discharge, threaten, or otherwise discriminate

against an employee regarding the employee's compensation, terms, conditions,

location, or privileges of employment because the employee, or a person acting on

                                          4
  Case 2:21-cv-11695-DPH-APP ECF No. 1, PageID.5 Filed 07/21/21 Page 5 of 9




behalf of the employee, reports or is about to report, verbally or in writing, a

violation or a suspected violation of a law or regulation or rule promulgated

pursuant to law of this state, a political subdivision of this state, or the United

States to a public body, unless the employee knows that the report is false, or

because an employee is requested by a public body to participate in an

investigation, hearing, or inquiry held by that public body, or a court action.

      25.    Plaintiff reported unsafe work conditions to MIOSHA after being

advised that he would need to violate CDC Guidelines regarding COVID

procedures at work.

      26.    Plaintiff was terminated because of his complaint of unsafe work

conditions to Defendant.

      27.    As a direct and proximate result of Defendant’s termination of

Plaintiff in violation of the WPA, Plaintiff was injured and suffered damages.

      28.    As a direct and proximate cause of Defendant’s unlawful actions,

Plaintiff has sustained and continues to sustain injuries and damages.

                             COUNT II
            TERMINATION IN VIOLATION OF PUBLIC POLICY

      29.    Plaintiff, by reference, incorporates the preceding paragraphs of his

Complaint as though fully set forth herein.




                                           5
  Case 2:21-cv-11695-DPH-APP ECF No. 1, PageID.6 Filed 07/21/21 Page 6 of 9




      30.    It is against public policy in Michigan for an employee to be

terminated for failing or refusing to violate the law in the course of employment or

for the exercise of a right conferred by a well-established legislative act.

      31.    MIOSHA allow an employee to refuse to work in conditions that

clearly present a risk of death or serious physical harm.

      32.    A reasonable person would agree that Plaintiff was at a risk of death

or serious physical harm from COVID exposure and Defendant’s failure to follow

CDC Guidelines.

      33.    As a result of Plaintiff’s refusal to violate the law in the course of

employment and for the exercise of a right conferred by a well-established

legislative act to not work in conditions that clearly present a risk or death or

physical harm, Plaintiff was terminated.

      34.    As a direct and proximate result of Defendant’s termination of

Plaintiff in violation of the public policy, Plaintiff has sustained and continues to

sustain injuries and damages.

                          COUNT III
        VIOLATION OF COVID-19 EMPLOYMENT RIGHTS ACT –
                         MCL § 419.403

      35.    Plaintiff, by reference, incorporates the preceding paragraphs of his

Complaint as though fully set forth herein.




                                           6
  Case 2:21-cv-11695-DPH-APP ECF No. 1, PageID.7 Filed 07/21/21 Page 7 of 9




      36.   Plaintiff had close contact with an individual who tested positive for

COVID-19.

      37.   Plaintiff did not return to work for Defendant because the quarantine

period had not passed since he last had close contact with the individual who tested

positive for COVID-19 and he was not advised by a health care provider or public

health professional that he had completed his period of quarantine.

      38.   Plaintiff complied with section 5 of the COVID-19 Employment

Rights Act and also reported health violations related to COVID-19.

      39.   Defendant never requested that Plaintiff get tested for COVID-19.

      40.   Plaintiff was terminated by Defendant for complying with the

COVID-19 Employment Rights Act and/or reporting health violations related to

COVID-19.

      41.   As a direct and proximate result of Defendant’s termination of

Plaintiff in violation of the COVID-19 Employment Rights Act, Plaintiff has

sustained and continues to sustain injuries and damages.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter judgment in his favor and against Defendant in an amount that is fair and

reasonable and compensates Plaintiff for his injuries, plus costs, interest, and

attorney fees, as well as punitive and/or exemplary damages so wrongfully

incurred.


                                         7
 Case 2:21-cv-11695-DPH-APP ECF No. 1, PageID.8 Filed 07/21/21 Page 8 of 9




                                         Respectfully submitted,

                                         /s/ Stephen M. Lovell
                                         Stephen M. Lovell (P80921)
                                         Ernst Charara & Lovell, PLC
                                         Counsel for Plaintiff
                                         645 Griswold Street, Suite 4100
                                         Detroit, Michigan 48226
                                         (313) 965-5555
                                         (313) 965-5556 – Fax
Dated: July 21, 2021                     Stephen@ecllawfirm.com




                                     8
  Case 2:21-cv-11695-DPH-APP ECF No. 1, PageID.9 Filed 07/21/21 Page 9 of 9




                                JURY REQUEST
      Plaintiff, by and through counsel, hereby request a trial by jury in the above-

captioned matter.


                                             Respectfully submitted,

                                             /s/ Stephen M. Lovell
                                             Stephen M. Lovell (P80921)
                                             Ernst Charara & Lovell, PLC
                                             Counsel for Plaintiff
                                             645 Griswold Street, Suite 4100
                                             Detroit, Michigan 48226
                                             (313) 965-5555
                                             (313) 965-5556 – Fax
                                             Stephen@ecllawfirm.com



Dated: July 21, 2021
                             PROOF OF SERVICE

THE UNDERSIGNED CERTIFIES THAT THE FOREGOING INSTRUMENT
WAS SERVED UPON ALL PARTIES TO THE ABOVE CAUSE TO EACH OF
   THE ATTORNEYS OF RECORD HEREIN AT THEIR RESPECTIVE
   ADDRESSES DISCLOSED IN THE PLEADINGS ON 7/21/2021BY:
     __U.S. MAIL          __ EMAIL
    ___FAX                __ FEDERAL EXPRESS
   ___HAND DELIVERY       X MI FILE & SERVE SIGNATURE



                                /s/ Deanna Denby
                                  Deanna Denby




                                         9
